23 F.3d 401NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Theda G. HARFORD;  Donald E. Harford, Plaintiffs Appellants,v.UNITED STATES of America, Defendant Appellee.
No. 94-1174.
United States Court of Appeals, Fourth Circuit
Submitted:  April 21, 1994.Decided:  May 13, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Harrisonburg.  James H. Michael, Jr., District Judge.  (CA-93-52-H)
Theda G. Harford, Donald E. Harford, appellants Pro Se.
Richard Albert Lloret, Office of the U.S. Atty., Roanoke, VA, for appellee.
W.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's order dismissing their Complaint without prejudice for lack of subject matter jurisdiction under 28 U.S.C. Sec. 2675 (1988).   See Plyler v. United States, 900 F.2d 41 (4th Cir.1990) (failure to exhaust administrative remedies prescribed by Sec. 2675(a) deprives district court of jurisdiction).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Harford v. United States, No. CA-93-52-H (W.D.Va. Jan. 25, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.